UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                          10-1357
                                       _____________

                             UNITED STATES OF AMERICA

                                              v.

                                   DUSTAN DENNINGTON,
                                                     Appellant
                                       _____________

                      On Appeal from the United States District Court
                         for the Western District of Pennsylvania

                           District Court No. 1:07-cr-00043-001

                    District Judge: The Honorable Sean J. McLaughlin
                                      _____________

                    Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                  September 17, 2010

                Before: SLOVITER, BARRY, and SMITH, Circuit Judges


                                           ORDER


       The not precedential opinion in the above captioned matter filed on October 6, 2010, is
AMENDED as follows: The term “magistrate judge” that appears on pages 5 - 10 and 13-16 of
the opinion shall be capitalized so that it appears as “Magistrate Judge.”


                                                   By the Court,

                                                   /s/ D. Brooks Smith
                                                   U.S. Circuit Judge

October 7, 2010
tmk/cc: Robert L. Eberhart, Esq.
Thomas W. Patton, Esq.